Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: All the claims are allowable over the prior art of record because prior art fail to teach or fairly suggest the present claims particularly including the features of receiving from the UE, the first type of PUCCH with a first sequence, wherein: the first sequence is defined by ejan R(n), where n is greater than or equal to 0 and less than or equal to 11, R(n) is a base sequence, and a (alpha) is defined by an equation a=2(pi)k/12, where k is greater than or equal to 0 and less than or equal to 11, a value of k corresponding to one of four possible two bit-pairs of values of Hybrid Automatic Repeat Request (HARQ)- acknowledgement (ACK) information bits, wherein each bit of the HARQ-ACK information bits is: 0 representing a negative acknowledgement (NACK), or 1 representing a positive acknowledgement (ACK), and wherein: one of values of k among {0, 1, 2} corresponds to a first two bit-pair of the four possible two bit-pairs, one of values of k among {3, 4, 5} corresponds to a second two bit-pair of the four possible two bit-pairs, one of values of k among {6, 7, 8} corresponds to a third two bit-pair of the four possible two bit-pairs, one of values of k among {9, 10, 11} corresponds to a fourth two bit-pair of the four possible two bit-pairs, and respective values of the first two bit-pair, the second two bit-pair, the third two bit-pair, and the fourth two bit-pair are different from each other within a same symbol in time domain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472